Exhibit 10.99

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment Agreement”
or “Amendment Agreement”), is entered into October 15, 2018 and is effective as
of October 9, 2018, by and between COLLECTORS UNIVERSE, INC., a Delaware
corporation (the “Company”), and JOSEPH J. ORLANDO (“Executive”), with reference
to the following:

 

R E C I T A L S:

 

A.     Executive is employed as the Chief Executive Officer (“CEO”) of the
Company under an Employment Agreement dated as of October 9, 2017 (the
“Employment Agreement”);

 

B.     The Company and Executive desire to extend the term of Executive’s
employment as the Company’s CEO for one year and to amend the Employment
Agreement accordingly; and

 

C.     As a consequence of that extension and in conjunction therewith, certain
provisions of the Employment Agreement which were specific to the Executive’s
first year of employment as CEO need to be amended as and to the extent provided
hereinafter in this First Amendment Agreement.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the respective promises of each party made
to the other in this Amendment Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the parties, it is agreed as follows:

 

1.     Extension of the Term of Employment. The term of Executive’s employment
under the Employment Agreement is hereby extended for one year ending on
October 9, 2019, unless the Executive’s employment is either (i) further
extended by mutual written agreement of the parties, or (ii) sooner terminated
pursuant to any of the provisions of Section 5 or Section 6 of the Employment
Agreement.

 

2.     Amendment of Section 4.2 of Employment Agreement. Section 4.2 of the
Employment Agreement is hereby amended as follows:

 

2.1     Paragraph (a) of Section 4.2 of the Employment Agreement is hereby
deleted in its entirety.

 

2.2     Paragraph (b) of Section 4.2 of the Employment Agreement is re-lettered
as paragraph (a) and is hereby amended to read in its entirety as follows:

 

“(a)     Executive shall be entitled to participate in any cash, equity or other
incentive plans or programs that are adopted by the Board of Directors or its
Compensation Committee during the term of Executive’s employment as CEO and are
generally made available to the Company’s executive officers, subject to the
eligibility requirements and the other terms and conditions thereof, including
any performance, time or other vesting conditions; provided that it is
understood and agreed that neither the Board nor its Compensation Committee
shall be obligated to adopt any such incentive or bonus plans or programs.”

 

2.3     Paragraph (c) of Section 4.2 of the Employment Agreement is hereby
re-lettered as paragraph (b), but is not otherwise amended or modified.

 

3.     No Other Changes. The Employment Agreement shall remain in full force and
effect and, except as amended by this Amendment Agreement, shall remain
unchanged.

 

 

--------------------------------------------------------------------------------

 

 

4.     Miscellaneous.

 

4.1     Construction. This Amendment Agreement is the result of arms-length
negotiations between the parties hereto, and no provision hereof shall be
construed against a party by reason of the fact that such party or its legal
counsel drafted said provision or for any other reason.

 

4.2     Entire Agreement. This Amendment Agreement contains all of the
agreements of the parties relating to, and supersedes all prior agreements or
understandings, written or oral, between the parties regarding, the subject
matter hereof.

 

4.3     Binding on Successors. Subject to the provisions of Section 9.8 of the
Employment Agreement (entitled “No Assignment”), which provisions are
incorporated herein by this reference, this First Amendment Agreement shall be
binding on the parties and their respective heirs, legal representatives and
successors and assigns.

 

4.4     Headings. Section and paragraph headings in this Amendment Agreement are
for convenience of reference only and shall not affect the meaning or have any
bearing on the interpretation of any provision of this Amendment Agreement.

 

4.5     Severability. If any provision of this Amendment Agreement is held to be
invalid, illegal or unenforceable by any court of competent jurisdiction, the
validity, legality and enforceability of the remaining provisions hereof shall
not be affected or impaired in any way as a result thereof.

 

4.6     Governing Law. This Amendment Agreement is made in and shall be
construed and interpreted according to and enforced under the internal laws of
the State of California, excluding its choice of law rules and principles.

 

4.7     Counterparts. This Amendment Agreement may be executed by the parties in
separate counterparts, and each of such signed counterparts, including any
photocopies or facsimile or digital copies thereof, shall be deemed to be an
original, but all of which, together, shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this First Amendment Agreement
as of the day and date first above written:

 

The Company: COLLECTORS UNIVERSE, INC.           By:  /s/ JOSEPH J. WALLACE    
Joseph J. Wallace, Chief Financial Officer         Executive:    /s/ JOSEPH J.
ORLANDO     Joseph J. Orlando

     

2